Case 2:19-cv-00695-ODW-KK Document 70 Filed 02/08/21 Page 1 of 2 Page ID #:366



                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

     Case No.      CV 19-695-ODW-KK                                       Date: February 8, 2021
     Title: Robert Stanley Woods v. Haar, et al.



 Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                   DEB TAYLOR                                              Not Reported
                    Deputy Clerk                                           Court Reporter


         Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
                    None Present                                           None Present

 Proceedings:         Order to Show Cause Why Action Should Not Be Dismissed for Failure to
                      File a Status Report


         On January 24, 2019, Plaintiff Robert Stanley Woods (“Plaintiff”), an inmate at Richard J.
 Donovan Correctional Facility, filed a Complaint pursuant to 42 U.S.C. § 1983 (“Section 1983”)
 against defendants Drs. Haar, Breen, and Taylor (collectively, “Defendants”). ECF Docket No.
 (“Dkt.”) 1. On August 11, 2020, Defendants filed an Answer to the following remaining claims in
 the Complaint: a First Amendment retaliation claim against defendant Haar and an Eighth
 Amendment deliberate indifference claim against defendants Breen and Taylor. Dkt. 56. 1

          On August 25, 2020, the Court issued a Case Management and Scheduling Order, ordering
 each party to “file and serve a status report no later than January 25, 2021.” Dkt. 59 at 3 (emphasis
 in original). On January 25, 2021, Defendants filed a status report. Dkt. 65. As of the date of this
 Order, Plaintiff has not filed a status report as required by the Case Management and Scheduling
 Order.

         Accordingly, on or before March 8, 2021, Plaintiff is ORDERED TO SHOW CAUSE in
 writing why he has failed to file a status report as required by the Case Management and Scheduling
 Order.

 ///
 ///
 ///

 1
            All other claims in the Complaint have been dismissed. See dkts. 9, 45, 51.

     Page 1 of 2                         CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk __
Case 2:19-cv-00695-ODW-KK Document 70 Filed 02/08/21 Page 2 of 2 Page ID #:367



       Plaintiff is cautioned that failure to timely file a response to this Order may result in a
 recommendation that this action be dismissed without prejudice for his failure to comply
 with Court orders and failure to prosecute. See FED. R. CIV. P. 41(b).

         IT IS SO ORDERED.




  Page 2 of 2                      CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk __
